DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 1/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,710,008 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 26-45 as filed 6/4/2020 is/are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marshall Brown on 1/26/2022.
The application has been amended as follows: 
----
In claim 31, line 1, "the central axis” is hereby replaced with –a central axis--
----


Reasons for Allowance


    PNG
    media_image1.png
    521
    629
    media_image1.png
    Greyscale

With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.
Brown (US 5685985 A) from fig. 6 discloses a filter assembly comprising: a housing (201) having an open end and a closed end (C9/55-65); a filter element (210) positioned within the housing and configured to filter a fluid (C10/1-25); an endcap (see fig. 6 above) positioned adjacent to the open end of the housing, the endcap is coupled to a first end (top end) of the filter element, the endcap comprises a central opening (i.e. 228 to 236) and a circumferential opening (i.e. 215) (C10/1-25); and a seal (239) coupled to the endcap and configured to seal a clean side of the filter element from a dirty side of the filter element (C10/48-60);
The claimed invention distinguishes over Brown in that there is no teaching or suggestion of the sealing ridge being repositionable within the circumferential groove in the filter mounting head between a first position in the presence of a negative pressure through the filtration system and a second position in the presence of a positive pressure through the filtration system such that the sealing ridge presses and seals against an inside surface of the circumferential groove in the first position and an outside surface of the circumferential groove separate from the inside surface in the second position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WAQAAS ALI/
Primary Examiner, Art Unit 1777